 



Exhibit 10.3 
Exhibit B to Employment Agreement
NON-QUALIFIED STOCK OPTION AGREEMENT
PIER 1 IMPORTS, INC.
[Employment Agreement Option 2]
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made
effective and entered into as of February ___, 2007, by and between PIER 1
IMPORTS, INC., a Delaware corporation (the “Company”), and ALEXANDER W. SMITH
(the “Optionee”). All terms defined in the Employment Agreement (defined below)
are used herein with same meanings as are ascribed to them therein.
     WHEREAS, this Option (defined below) is being granted pursuant to the terms
of that certain Employment Agreement (the “Employment Agreement”) dated
February 19, 2007, by and between the Company and Optionee, and is the stock
option defined therein as “Option 2”;
     WHEREAS, this Option is granted as an inducement grant, not under any stock
incentive plan adopted by the Company:
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Option. The Company hereby grants to the Optionee an Option
(this “Option”), subject to the execution of this Option Agreement, on the Date
of Grant (as defined below) to purchase from the Company upon the terms and
conditions hereinafter set forth 2,000,000 shares (the “Option Shares”) of the
Company’s Common Stock, par value $1.00 per share (the “Common Stock”).
     2. Date of Grant. This Option is granted to Optionee on February ___, 2007
(the “Date of Grant”).
     3. Exercise Price. The exercise price is $___for each of the Option Shares
(the “Exercise Price”).
     4. Expiration Date: The expiration date of this Option is February ___,
2017 (the “Expiration Date”).
               (i) Term of Option; Exercisability. Unless sooner terminated as
hereinafter provided, this Option shall become vested and exercisable up to
1,000,000 Option Shares on the date of filing of the Company’s Annual Report on
Form 10-K (“Form 10-K”) with the Securities and Exchange Commission (the “SEC”)
for the fiscal year ending February 28, 2009 (such date, the “2nd Vesting
Date”), based upon achieving a percentage of the fiscal 2009 EBITDA target (the
“2009 EBITDA Target”) as follows:
100% of the 2009 EBITDA Target – 1,000,000 shares;
98% of the 2009 EBITDA Target – 900,000 shares;
96% of the 2009 EBITDA Target – 800,000 shares;

- 1 -



--------------------------------------------------------------------------------



 



Exhibit B to Employment Agreement
94% of the 2009 EBITDA Target – 700,000 shares;
92% of the 2009 EBITDA Target – 600,000 shares; and
90% of the 2009 EBITDA Target – 500,000 shares.
     Unless sooner terminated as hereinafter provided, this Option shall become
vested and exercisable up to 1,000,000 Option Shares on the date of filing of
the Company’s Form 10-K with the SEC for the fiscal year ending February 27,
2010 (such date, the “3rd Vesting Date”), based upon achieving a percentage of
the fiscal 2010 EBITDA target (the “2010 EBITDA Target”) as follows:
100% of the 2010 EBITDA Target – 1,000,000 shares;
98% of the 2010 EBITDA Target – 900,000 shares;
96% of the 2010 EBITDA Target — 800,000 shares;
94% of the 2010 EBITDA Target – 700,000 shares;
92% of the 2010 EBITDA Target – 600,000 shares; and
90% of the 2010 EBITDA Target – 500,000 shares.
     If, on the 3rd Vesting Date, the Company’s aggregate consolidated EBITDA
for the Company’s fiscal years 2009 and 2010 equals or exceeds the sum of the
2009 EBITDA Target plus the 2010 EBITDA Target, then any Option Shares that did
not vest on the 2nd Vesting Date may be earned and shall become vested and
exercisable on the 3rd Vesting Date.
     Notwithstanding any other provision of this Agreement to the contrary, in
the event that Optionee is employed by the Company as of the end of any the
fiscal years 2009 and 2010, Optionee shall be entitled to the vesting of this
Option for that fiscal year, as set forth above, regardless of whether
Optionee’s employment terminates prior to the formal determination of vesting
(i.e., based on EBITDA calculations) for such fiscal year, as set forth above.
     5. Exercise of Option. Notice of the exercise of this Option or any portion
thereof shall be given to the Company, or any other employee of the Company or
an affiliate who is designated by the Company to accept such notices on its
behalf, specifying the number of shares for which it is exercised; provided,
that no partial exercise of this Option may be for fewer than 100 shares unless
the remaining shares purchasable are fewer than 100 shares. Payment of the
Exercise Price shall be made in full at the time this Option is exercised.
Payment shall be made (i) by certified or cashier’s check, (ii) by delivery and
assignment to the Company of Common Stock owned by the Optionee that has a Fair
Market Value (as defined in the Company’s 2006 Stock Incentive Plan) on the
first business day preceding the date this Option is exercised equal to the
aggregate purchase price of the Option Shares, (iii) by irrevocably authorizing
a third party to sell Option Shares and remit to the Company a sufficient
portion of the sale proceeds to pay the purchase price, or (iv) by a combination
of (i), (ii) or (iii). The Company will, as soon as reasonably practicable,
notify the Optionee of the amount of the minimum withholding tax, if

- 2 -



--------------------------------------------------------------------------------



 



Exhibit B to Employment Agreement
any, that must be collected by the Company under federal, state and local law
due to the exercise of this Option. The Optionee shall, prior to receiving the
Option Shares purchased under this Option, satisfy the amount of the withholding
tax specified in the Company’s notice by (i) certified or cashier’s check,
(ii) delivery and assignment to the Company of shares of Common Stock previously
owned by the Optionee having a Fair Market Value of such amount, (iii) notice to
the Company of the Optionee’s election to require the Company to withhold whole
Option Shares otherwise deliverable to the Optionee from the exercise of this
Option, which Option Shares have a Fair Market Value of such amount, or (iv) a
combination of (i), (ii) or (iii). Certificates for any shares of Common Stock
delivered in satisfaction of all or a portion of the Exercise Price and the
withholding tax shall be appropriately endorsed for transfer and assignment to
the Company. For purposes of determining the amount, if any, of the Exercise
Price satisfied by delivery of shares of Common Stock or the amount of the tax
withholding satisfied by delivery of shares of Common Stock or withholding of
Option Shares from the exercise of this Option, such shares shall be valued at
Fair Market Value on the first business day preceding the date of exercise.
     6. Termination of Option. In the event of the termination of the Optionee’s
employment under the Employment Agreement, this Option shall terminate in
accordance with the following provisions:
          (a) If Optionee’s employment is terminated by the Company for Cause or
by Optionee without Good Reason, this Option, to the extent not vested, shall
terminate and shall not thereafter be exercisable as to any portion thereof that
has not vested.
          (b) If Optionee’s employment is terminated by the Company without
Cause or by Optionee for Good Reason, then any portion of the Option Shares
which has not vested as of the termination date shall vest according to the
following schedule:

  (i)   If the termination date is on or anywhere in between the Date of Grant
and February 18, 2009, then 1,000,000 of the Option Shares shall become vested
and shall be fully exercisable by Optionee as of the termination date; and    
(ii)   If the termination date is on or after February 19, 2009, then all of the
Option Shares shall become vested and shall be fully exercisable by Optionee as
of the termination date.

          (c) If Optionee’s employment is terminated by the Company by reason of
Disability or Incapacity, this Option or any portion hereof which has not vested
on or before the end of the last day of such thirteen (13) week period following
the date on which such Disability or Incapacity is determined to have begun
shall terminate and shall not thereafter be exercisable.
     7. Not an Incentive Stock Option. No portion of this Option is intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and shall be so construed.
     8. Inducement Grant. This Option is granted as an inducement grant, not
under any stock option or other equity incentive plan adopted by the Company.

- 3 -



--------------------------------------------------------------------------------



 



Exhibit B to Employment Agreement
     9. Subdivision or Consolidation of Shares; Stock Dividends; and
Recapitalizations. Whenever, prior to the Expiration Date, the Company shall
effect a subdivision or consolidation of shares of Common Stock or the payment
of a stock dividend on Common Stock without receipt of consideration by the
Company, the number of shares of Common Stock covered by this Option (i) in the
event of an increase in the number of outstanding shares, shall be
proportionately increased, and the purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares, shall be proportionately reduced, and the purchase price per
share shall be proportionately increased. Any fractional share resulting from
such adjustment shall be rounded up to the next whole share. If the Company
recapitalizes, reclassifies its capital stock, or otherwise changes its capital
structure (a “recapitalization”), the number and class of shares of Common Stock
covered by this Option shall be adjusted so that this Option shall thereafter
cover the number and class of shares of stock and securities to which Optionee
would have been entitled pursuant to the terms of the recapitalization if,
immediately prior to the recapitalization, Optionee had been the holder of
record of the number of shares of Common Stock then covered by this Option.
     10. Registration of Shares. The Company shall use reasonable commercial
efforts to register the Option Shares to be issued upon the exercise of this
Option under the Securities Act of 1933 on a Registration Statement on Form S-8,
or such other form as the Company may deem appropriate, as soon as reasonably
practicable following the date of this Agreement.
     11. Non-Assignability of Option. This Option shall not be transferable by
the Optionee otherwise than by will or the laws of descent and distribution.
During the Optionee’s lifetime, this Option shall be exercisable only by the
Optionee or by his guardian or legal representative. This Option shall not be
subject to execution, attachment or similar process.
     12. Compliance with Laws. The obligation of the Company to sell and issue
Option Shares pursuant to this Option is subject to such compliance as the
Company deems necessary or advisable with federal and state laws, rules and
regulations applying to the authorization, issuance, sale or listing of
securities.
     13. No Rights as Stockholder. The Optionee shall have no rights as a
stockholder of the Company, including any voting rights or any claim to
dividends with respect to any Option Shares until such Option Shares are issued
to the Optionee by the Company pursuant to an exercise of the Option.
     14. Notices. Any notice to be provided hereunder shall be in writing and
addressed to the Company at the Company’s principal executive offices or to the
Optionee at their address shown on the Company’s records, or such other address
provided to the Company by the Optionee in accordance herewith. Notice shall be
given by hand delivery, overnight courier service, facsimile transmission
(promptly confirmed in writing), or certified mail (postage prepaid, return
receipt requested). Notices given by hand delivery, overnight courier or
facsimile transmission shall be deemed given upon delivery and notices given by
mail shall be deemed given on the earlier of three days after deposit in the
U.S. mail or on the first date delivery is refused.

- 4 -



--------------------------------------------------------------------------------



 



Exhibit B to Employment Agreement
     15. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined in accordance
with the Employment Agreement.
     16. Entire Agreement. This Agreement, together with the documents
incorporated herein by reference, represents the entire agreement between the
parties with respect to the subject matter hereof and this Agreement may not be
modified by any oral or written agreement unless same is in writing, signed by
both parties and has been approved by the Committee.
     17. Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without giving effect to the
principles of conflict of laws.
     18. Successors and Assigns. This Option shall be binding upon and shall
inure to the benefit of the Company and its successors and assigns.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

- 5 -